Citation Nr: 1823719	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-32 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran service on active duty from April 1966 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  During the appeal, jurisdiction was transferred to the RO in Seattle, Washington, which is now the Agency of Original Jurisdiction (AOJ). 

The Veteran provided testimony before the undersigned Veterans Law Judge at a September 2015 Board hearing.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file. 

In a December 2014 appellate brief, the Veteran's representative provided argument that the Veteran was entitled to service connection for sinusitis and tension headaches.  Although these claims were included in the July 2014 Statement of the Case, when the Veteran filed the VA Form 9/substantive appeal in August 2014, he limited his appeal solely to the issue of entitlement to service connection for a low back disability.  The Veteran did not perfect an appeal on the issues of entitlement to service connection for sinusitis and tension headaches.  38 C.F.R. § 20.302 (2017).  Consequently, the September 2013 rating decision became final with regard to these issues, and they are not before the Board.  38 C.F.R. § 20.1103 (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part. 


REMAND

To date, the Veteran has never been afforded a VA examination to assess the nature and etiology of his low back disability.  At the September 2015 Board hearing, the Veteran's representative requested that Board send the Veteran for a VA examination prior to adjudicating his service connection claim.  See hearing transcript, p. 8. 

Pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA's duty to assist in obtaining a VA examination is triggered when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold." McLendon, 20 Vet. App. at 83.

Here, the Veteran's private outpatient medical records establish the presence of a low back disability, variably diagnosed, but confirmed through diagnostic imaging within the appeals period.  See December 2011 MRI, February 2013 orthopedic records.  Further, through an August 2014 statement from the Veteran's treating chiropractor, and through the Veteran's hearing testimony, there is an indication that the Veteran's current low back disability may have originated during his active duty service.  However, this evidence is inadequate to adjudicate the Veteran's appeal on the merits.  The chiropractor's statement lacks the degree of certainty necessary to establish a medical nexus in VA compensation proceedings.  The Veteran's hearing testimony, insofar as it attempts to link his current low back symptomatology to service, is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the above, the Board thus finds that the McLendon elements have been satisfied, and a VA examination is warranted. 

Prior to scheduling a VA examination, the AOJ must undertake reasonable efforts to obtain outstanding medical records, identified below, as well as to provide the Veteran with the opportunity to submit any other relevant medical evidence.  To date, the Veteran has not identified any VA treatment for his low back disability. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit authorizations to allow VA to obtain the following treatment records:

	(a) Dr. D.L.H., all records, 1990 to present;

	(b) Dr. R.H., all records, 2001 to present; and

	(c) Dr. J. M., all records, 1988 to present.

The Veteran should also be asked to identify, and authorize VA to obtain, any other evidence that may be relevant to his claim, but remains outstanding. 

If the Veteran provides the requisite authorizations, the AOJ should undertake reasonable efforts to obtain these private treatment records.  These efforts should include at least one follow-up request if the records are not received, or a finding that a follow-up request would be futile, pursuant to 38 C.F.R. § 3.159 (c)(1), as well as the required notice to the Veteran in accordance with 38 C.F.R. § 3.159  (e)(1) that VA was unable to obtain such records.

2.  Only AFTER obtaining the private medical records, to the extent available, then schedule the Veteran for a VA examination in order to determine the nature and etiology of his current low back disability.  The electronic claims folder should be provided to the examiner for review of pertinent documents therein in connection with the examination, and the examination report should reflect that such a review was conducted.

The examiner is requested to answer the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability began in or is otherwise etiologically related to his active duty service?

The examiner is requested to consider and discuss the August 2014 statement from Dr. D.L.H. suggesting that the degenerative process associated with the Veteran's low back disability may have begun during the Veteran's active duty. 

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Then, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




